         Case 1:19-cr-00696-PAE Document 262-1 Filed 08/13/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                         Order of Restitution

             v.                                   S2 19 Cr. 696 (PAE)

 ARI TEMAN,

                  Defendant.


        Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Kedar S. Bhatia, Assistant United

States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts One

through Four of the above Superseding Indictment; and all other proceedings in this case, it is

hereby ORDERED that:

        1.        Amount of Restitution

        Ari Teman, the Defendant, shall pay restitution in the total amount of $259,340.32,

pursuant to 18 U.S.C. § 3663A (MVRA), to the victim of the offenses charged in Counts One

through Four. The name, address, and specific amount owed to the victim are set forth in the

Schedule of Victims, attached hereto as Schedule A. Once the Clerk of Court begins making

restitution payments, as set forth in Section 2 herein, upon advice by the United States Attorney’s

Office of a change of address of the victim, the Clerk of the Court is authorized to send payments

to the new address without further order of this Court.

                  A.    Joint and Several Liability

        Restitution is not joint and several with other defendants or with others not named herein.




2020.01.09
        Case 1:19-cr-00696-PAE Document 262-1 Filed 08/13/21 Page 2 of 5




                 B.    Victim

       Restitution shall be paid to the victim identified in the Schedule of Victims, attached hereto

as Schedule A.

       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2). The Defendant shall commence monthly installment payments in an

amount equal to 10% percent of the Defendant’s gross income, payable on the 1st day of each

month, beginning on the following date: September 1, 2021. If the Defendant defaults on the

payment schedule set forth above, the Government may pursue other remedies to enforce the

judgment.

       The Clerk of Court is instructed to collect restitution payments from the Defendant as set

forth herein, but the Clerk of Court is instructed not to make disbursements to the Victim until

further order of this Court specifically authorizing disbursements.

       3.        Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The



                                                 2
        Case 1:19-cr-00696-PAE Document 262-1 Filed 08/13/21 Page 3 of 5




Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

        4.      Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.




                                                    3
        Case 1:19-cr-00696-PAE Document 262-1 Filed 08/13/21 Page 4 of 5




       6.      Sealing

       Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of the victim, the Schedule of Victims, attached

hereto as Schedule A, shall be filed under seal, except that copies may be retained and used or

disclosed by the Government, the Clerk’s Office, and the Probation Department, as need be to

effect and enforce this Order, without further order of this Court.



SO ORDERED:

________________________________________                     _____________
THE HONORABLE PAUL A. ENGELMAYER                             DATE
UNITED STATES DISTRICT JUDGE




                                                 4
      Case 1:19-cr-00696-PAE Document 262-1 Filed 08/13/21 Page 5 of 5




                                Schedule A
       Victim Name                    Address                Specific Amount Owed
Bank of America, N.A.     100 North Tryon Street            $259,340.32
                          Charlotte, North Carolina 28255




                                       5
